Citation Nr: 1223348	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  09-32 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hypertension to include as due to Agent Orange exposure. 

2.  Entitlement to an increased initial disability rating for degenerative changes, left knee, evaluated as 10 percent disabling prior to March 11, 2011, and 20 percent disabling from March 11, 2011.   

3.  Entitlement to an increased initial disability rating for instability in the left knee, evaluated as zero percent disabling prior to March 11, 2011, and 30 percent disabling from March 11, 2011.  


REPRESENTATION

Appellant (Veteran) represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from March 1946 to January 1956 and from April 1957 to January 1973. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, sent under cover letter from the RO in Oakland, California.  In December 2010, the Board remanded this matter for additional development and medical inquiry.   

The claim for service connection for hypertension is addressed in the REMAND portion of the decision below and is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to March 11, 2011, the Veteran's left knee arthritis was manifested by painful motion that was limited in flexion and extension to less than a compensable degree, slight instability, and occasional locking.  

2.  From March 11, 2011, the Veteran's left knee arthritis was manifested by severe instability, flexion limited to 30 degrees, extension limited to less than a compensable degree, and occasional locking.  

CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 percent for limitation of motion in the left knee had not been met prior to March 11, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2011).

2.  From March 11, 2011, the criteria for a disability rating higher than 20 percent for limitation of motion in the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2011).

3.  The criteria for a disability rating of 10 percent, but not higher, for instability of the left knee were met prior to March 11, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2011).

4.  From March 11, 2011, the criteria for a disability rating higher than 30 percent for instability in the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The increased rating claim on appeal, for a left knee disability, arises from the Veteran's disagreement with the initial rating assigned for the left knee disability following the grant of service connection in June 2008.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  

The Court of Appeals for Veterans Claims (CAVC) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's available service treatment records and all of the identified post-service private and VA treatment records.  The Board notes that service treatment records for the earliest period of service could not be obtained.  In these circumstances, when a veteran's service treatment records are unavailable, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  In this case, the service treatment records are not pertinent to claims for increased ratings for the left knee.

In addition, the Veteran was afforded adequate VA compensation examinations of his left knee disability in April 2008 and March 2011.  The examinations were performed by medical professionals based on a review of the claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports address the pertinent rating criteria as well as functional impairment due to pain, weakness, fatigue, and incoordination.  Moreover, the resulting diagnoses and discussions were consistent with the examination findings and with the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  As such, additional examination is not necessary.

II.  Analysis

Disability Ratings in General

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is or primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, CAVC noted an important distinction between an appeal involving a claimant's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection is required.  See Fenderson, 12 Vet. App. at 126.

In addition, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  With any form of arthritis, painful motion is an important factor of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.

Left Knee Evaluation

On February 26, 2008, VA received the Veteran's claim to service connection for a left knee disorder.  In the June 2008 rating decision on appeal, the RO granted service connection and assigned an initial 10 percent rating for limitation of motion due to degenerative changes in the left knee, effective February 26, 2008.  

During the pendency of the appeal, in a February 2012 rating decision, the RO granted increased ratings for the left knee disorder.  Effective March 11, 2011, the rating for the Veteran's limitation of motion was increased to 20 percent.  Moreover, effective March 11. 2011, the Veteran received a separate disability rating of 30 percent for instability.  As these rating increases do not comprise the maximum benefit available, the issue of entitlement to a higher disability evaluation for the left knee disorder remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The initial 10 percent rating was assigned pursuant to Diagnostic Code (DC) 5003.  Under that DC, arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, DCs 5003, 5010.  DC 5010 (traumatic arthritis) directs that arthritis be rated under DC 5003 (degenerative arthritis), which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010.  

At the time of the June 2008 rating decision, the evidence indicated range of motion limited by pain due to left knee arthritis.  But the RO found the limited motion noncompensable under the codes which address limitation of motion of the knee, DCs 5261 and 5260 (further discussed below).  As such, a 10 percent rating was assigned for the Veteran's left knee arthritis.  

As will be discussed in detail below, the evidence in this case raises three types of impairment besides the pain on motion associated with the Veteran's degenerative changes.  The record indicates limited extension, limited flexion, and instability, each of which can be assigned a separate rating where symptomatology of appropriate type and degree are shown.  

Under Diagnostic Code 5261, limitation of extension is rated as follows:  

50% Extension limited to 45 degrees;

40% Extension limited to 30 degrees;

30% Extension limited to 20 degrees;

20% Extension limited to 15 degrees;

10% Extension limited to 10 degrees;

0% Extension limited to 5 degrees.

Under Diagnostic Code 5260, limitation of flexion is rated as follows:

30% Flexion limited to 15 degrees;

20% Flexion limited to 30 degrees;

10% Flexion limited to 45 degrees;

0% Flexion limited to 60 degrees.

Under Diagnostic Code 5257, recurrent subluxation or lateral instability is rated as follows:  

30% Severe;

20% Moderate;

10% Slight.

The evidence dated since the Veteran's claim for service connection for a left knee disorder in February 2008 consists of VA and private treatment records, the April 2008 and March 2011 VA examination reports, and the Veteran's lay statements.  

The April 2008 VA report noted the Veteran's complaints of constant pain, weakness, stiffness, swelling, heat, redness, instability, fatigue, and lack of endurance.  He indicated difficulty walking and bending.  The Veteran indicated difficulty putting on his pants, shoes, and socks.  On examination, the examiner noted a slight limp.  The examiner found that the Veteran's tibial tuberosity, the medial and lateral condyles of the tibia, medial and lateral epicondyles of the femur, and patella, to be in gross anatomical alignment, without any deformity.  He found no varum or valgum deformity.  He noted the circumference of each knee at 47 cm.  He noted no bulging, tenderness, swelling, instability, or laxity, and noted the knees as warm to touch.  The examiner noted negative anterior-posterior drawer test, negative Lachman test, and negative McMurray test.  The examiner noted flexion between 80 and 95 degrees, with pain beyond 70 degrees.  The examiner attributed the reduced motion on flexion to pain, fatigue, and weakness.  The examiner noted complete extension at 0 degrees.  The examiner noted x-ray evidence confirming left knee degenerative joint disease.  The April 2008 x-ray report of record indicates spurring, and "[p]ossible joint body in the left suprapatellar region."  

The record contains private treatment records indicating treatment for the left knee disorder in October 2008.  The report of record notes degenerative changes in the left knee confirmed by x-ray, and notes the Veteran's complains of constant "sharp and aching" pain "mainly in the medial aspect of the left knee."  The private examiner noted a "1 plus knee effusion" with range of motion of 5 degrees extension to 120 degrees flexion with pain.   

VA treatment records dated from April 2008 to December 2009 note the Veteran's complaints of constant and severe pain in his left knee.  A May 2009 VA treatment record notes no joint effusion or tenderness, negative anterior-posterior drawer test, steady gait, but a positive McMurray's test and loud crepitus on standing and sitting.  A July 7, 2009 treatment record noted the complaints of severe pain.  The treating physician noted no effusion, erythema, or warmth, and noted anatomic alignment, no gross instability of collateral or cruciate ligaments, and noted 0 to 125 degrees range of motion.  But the physician noted an antalgic gait to both sides, marked medial joint tenderness with patella grinding, and characterized the Veteran's left knee disorder as "severe post-traumatic DJD[.]"  Moreover, though this examiner found no "gross" instability, the examiner nevertheless noted "some" instability in the left knee.  

The March 11, 2011 VA compensation examination report detailed the Veteran's history to include injuring his left knee during service.  The examiner noted the Veteran's complaints of severe and constant pain, of his difficulty walking and standing, and his reports of giving way, instability, stiffness, weakness, incoordination, decreased speed, locking episodes, and effusions.  The Veteran stated that he always used a walker for ambulation.  The Veteran denied deformity, dislocation, subluxation, flare ups, constitutional symptoms, or incapacitating episodes.  

On examination, the March 2011 examiner noted poor propulsion on the left knee, bony joint enlargement, crepitus, deformity, edema, effusion, tenderness, abnormal motion, guarding, clicks and snaps.  The examiner noted medial/lateral and anterior/posterior severe instability, and noted patellar abnormality.  The examiner noted no varus/valgus and no meniscus abnormality.  On range of motion testing, the examiner noted flexion limited to 30 degrees by pain, with normal extension of 0 degrees.  The examiner diagnosed the Veteran with left knee degenerative changes and left knee strain, which he attributed to service.  

It would appear that there is some conflict in the evidence regarding instability of the left knee prior to March 11, 2011.  The clinical findings are, for the most part, negative.  The April 2008 VA examiner found no instability at all.  This finding was based on testing specifically intended to evaluate the ligaments.  Nevertheless, the Veteran has reported symptoms that he describes as instability.  The July 2009 treating VA physician indicated "some" left knee instability, but found no gross instability of the collateral or cruciate ligaments.  A May 2009 VA treatment record notes a negative anterior-posterior drawer test, but a positive McMurray's test.  Based on these conflicting findings, the Board finds that the evidence for and against the presence of lateral instability prior to March 11, 2011 is in relative equipoise, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a 10 percent rating is warranted under Diagnostic Code 5257 prior to March 11, 2011, based on what appears to be slight lateral instability.   

The Board finds that the weight of the evidence is against the assignment of a 20 or 30 percent rating under DC 5257 prior to March 11, 2011.  In essence, the findings regarding lateral instability prior to the March 11, 2011 are minimal.  Indeed, the July 2009 treating VA physician attributed the bulk of the Veteran's impairment, including an antalgic gait, marked medial joint tenderness, and patella grinding, to degenerative joint disease, and not to any ligament or structural abnormality.  Aside from the Veteran's identification of instability, which is acknowledged, he has not identified such symptomatology of lateral instability or recurrent subluxation as would approximate moderate or severe impairment.  

With regard to DCs 5260 and 5261, the evidence does not support the assignment of a higher rating under either provision prior to March 11, 2011.  As indicated, the April 2008 VA examiner found pain-free motion between 0 degrees extension and 70 degrees flexion.  Though the evidence found in subsequent private and VA treatment records notes the Veteran's complaints of severe and regular pain, this pain has not resulted in extension that is limited to 10 degrees under DC 5261, or flexion that is limited to 45 degrees under DC 5260.  

Additional increased ratings were assigned based on the results found in the March 11, 2011 VA examination report.  That report noted severe instability so the maximum 30 percent rating was awarded under DC 5257.  That report also noted flexion limited to 30 degrees, so a 20 percent rating was warranted under DC 5260.  In order to warrant a higher evaluation under DC 5260, there must be the functional equivalent of limitation of flexion to 15 degrees due to pain, weakness, fatigue, or incoordination.  DeLuca, 8 Vet. App. at 204-7; however, the March 2011 examiner noted flexion limited to 30 degrees.  

Regarding the evaluation of limitation of extension, the agency of original jurisdiction has not assigned any evaluation under Diagnostic Code 5261.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of extension to 10 degrees due to pain, weakness, fatigue, or incoordination.  DeLuca, 8 Vet. App. at 204-7.  The evidence does not indicate such limitation during the appeal period.  With the exception of the October 2008 private examiner, who noted extension limited to 5 degrees, the medical evidence indicates extension to 0 degrees.  

It is clear from the record that the Veteran has significant degenerative changes in his left knee.  In addition, there is limited and painful motion.  Indeed, the pain has been described as constant and severe.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to a minimum compensable evaluation for painful motion.  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  During the appeal period, the Veteran has been assigned at least 10 percent for his painful motion.  Thus, the issue remaining is not whether there is pain on motion, or whether such pain is severe, or whether such pain would additionally limit the flexion or extension, but whether that additional limitation would decrease the flexion to 45 degrees prior to March 11, 2011, and to 15 degrees after March 11, 2011, or decrease extension to 10 degrees at any time during the appeal period.  Such additional limitation is simply not shown in the clinical evidence, and the Veteran has not asserted such limitation.  

The Board has also considered the applicability of other diagnostic codes.  Under Diagnostic Code 5258 (cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint), a 20 percent rating may be assigned.  Under Diagnostic Code 5259 (cartilage, semilunar, removal of, symptomatic), a 10 percent may be assigned.  Under Diagnostic Code 5262 (tibia and fibula, impairment of), the following ratings are available:  

40% Nonunion of, with loose motion, requiring brace;

Malunion of:  

30% With marked knee or ankle disability;

20% With moderate knee or ankle disability;

10% With slight knee or ankle disability;

Under Diagnostic Code 5263 (genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated)), a 10 percent rating may be assigned.  

In this case, there is no clinical evidence or assertion on the part of the Veteran that there is nonunion or malunion of the tibia and fibula, absent or dislocated semilunar cartilage, or genu recurvatum.  As such, ratings under the corresponding codes are not warranted.  Moreover, although the medical evidence has indicated that the Veteran has an effusion in his left knee, and has experienced some locking in his knee, the evidence has not indicated frequent episodes of "locking," pain, and effusion into the Veteran's left knee joint.  The March 2011 VA report noted the Veteran's claim to experiencing locking in his left knee.  But none of the medical professionals who evaluated the Veteran during the appeal period found the Veteran with locking in his left knee.  Indeed, the descriptions of locking have been more consistent with occasional locking than frequent locking.  The May 2009 treatment note records the Veteran's complaint of "intermittent" locking.  The July 2009 treatment note records the Veteran's complaint of "occasional" locking.  The Board also notes that the ratings assigned March 11, 2011 are equal to or in excess of 20 percent.  

In sum, prior to March 11, 2011, the evidence indicates that the Veteran's left knee disorder caused painful motion and slight instability in the left knee.  As such, a separate rating of 10 percent is warranted prior to March 11, 2011, in addition to the already assigned 10 percent for that period.  But the evidence prior to March 11, 2011 indicated noncompensable limitation of motion under DCs 5260 and 5261.  Moreover, although the October 2008 private report indicated an effusion into the knee, prior to March 11, 2011, the evidence does not indicate frequent episodes of "locking," pain, and effusion into the joint.  Hence, ratings in excess of the two separate 10 percent ratings is unwarranted prior to March 11, 2011.  Since March 11, 2011, the Veteran has received separate 20 and 30 percent ratings for his left knee disability.  As 30 percent is the highest rating for instability under DC 5257, a higher rating cannot be assigned under that code.  As no evidence indicates flexion limited to 15 degrees, a rating in excess of 20 percent cannot be assigned under DC 5260.  As no evidence indicates extension limited to 10 degrees, a compensable rating cannot be assigned under DC 5261.  Hence, a higher rating than those already assigned in this matter is unwarranted.  


Staged Ratings

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the CAVC extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  21 Vet. App. 505, 511 (2007).  As detailed already, the evidence in this matter supports the assignment of staged ratings for the left knee disorder.   

Extraschedular Referral

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. Jul. 17, 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of arthritis, limitation of motion, pain, instability, weakness, fatigue, and locking, the type reported by the Veteran and by medical professionals on clinical evaluation.  Significantly, the rating criteria include higher ratings where symptomatology of the appropriate degree is demonstrated.  As such, referral for extraschedular consideration is not warranted.  


ORDER

Prior to March 11, 2011, a disability rating higher than 10 percent for limitation of left knee motion is denied.

From March 11, 2011, a disability rating higher than 20 percent for limitation of left knee motion is denied. 

Prior to March 11, 2011, a separate disability rating of 10 percent, but not higher, for left knee instability, is granted, subject to laws and regulations governing the payment of monetary awards.  

From March 11, 2011, a disability rating higher than 30 percent for left knee instability is denied. 


REMAND

In its December 2010 remand, the Board requested VA medical inquiry into the Veteran's service connection claim for hypertension.  The Board requested that the Veteran be examined by a medical professional, that a report of that examination be included in the claims file, and that the report contain a medical opinion addressing whether the Veteran's hypertension related to his service, to include his presumed exposure to Agent Orange during service.    

In March 2011, a physician conducted the requested VA medical examination.  That physician included in the claims file a report of that examination, which notes a diagnosis of hypertension.  That report does not contain a clear medical opinion on the question facing the Board, however.  Rather, the opinion included in the report is not responsive to the Board's remand request.  Specifically, the examiner stated that the Veteran's hypertension was likely caused by his exposure to Agent Orange because Agent Orange "could have exacerbated" the hypertension.  This opinion was not supported by an explanation or by a rationale.  In using the word "could" rather than addressing probability, it is speculative.  The opinion does not address the issue of direct service connection (i.e., whether the Veteran incurred his hypertension during service).  Moreover, by addressing the issue of exacerbation, the opinion is not based on the evidence of record.  There is no evidence indicating that the Veteran had hypertension prior to his presumed in-service exposure to Agent Orange.  

The Board notes another opinion of record, included in the claims file in March 2012, in which a nurse practitioner states that the Veteran's hypertension was not caused by or due to Agent Orange or military service.  The record indicates that this opinion was obtained to clarify the March 2011 opinion.  Nevertheless, this opinion is nonresponsive to the Board's remand as well.  The nurse practitioner who provided the opinion does not indicate a review of the claims file or an examination of the Veteran.  

Regarding claims file review, the Board notes that the Veteran's blood pressure is recorded on several occasions during service; however, these readings were not discussed in the opinion.  The Veteran reported in February 1968 that he had no history of high or low blood pressure.  When examined in February 1969, his blood pressure was 132/80.  In February 1971, his blood pressure was 102/80.  At service separation in January 1973, his blood pressure was 112/88.  After service, the first diagnosis of hypertension appears in March 1985; however, the Veteran's blood pressure was recorded prior to this diagnosis.  In October 1976, his blood pressure was 132/84.  In February 1985, his blood pressure was 138/80.  In May 1985, his blood pressure was 130/94.  For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  

As it is not evident that there was an examination and claims file review conducted in conjunction with the opinion, the Board finds that there has not been substantial compliance with its December 2010 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain and associate with the claim file any VA treatment records pertaining to treatment of hypertension from December 2009 through the present. 

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of hypertension. 

Upon examination and review of the entire claims folder, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present hypertension is related to the Veteran's service, to include his presumed exposure to Agent Orange. 

The claim file must be made available to the examiner.  A discussion of the complete rationale for all opinions expressed should be included in the examination report. 

3.  If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


